ORDER

PER CURIAM.
Appellant, Frizell Brett, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of possession of a controlled substance, RSMo section 195.202 (1994), and the court sentenced him to twelve months in the St. Louis Medium Security Institution.
We have reviewed the briefs of the parties, the legal file, and transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).